Citation Nr: 0015849	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-17 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES
1.  Entitlement to an increased rating for a disorder of the 
left femur with left hip arthritis and arthralgia of the left 
knee, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
fractures of the left tibia and fibula, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased rating for post phlebitic 
syndrome of the left lower extremity, currently rated as 10 
percent disabling.

4.  Entitlement to an increased rating for scars of the left 
thigh and right calf, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased rating for a fracture of the 
nasal bone with resultant sinusitis, currently rated as 10 
percent disabling.

6.  Entitlement to an increased rating for a disfiguring scar 
of the left temporal region, currently rated as 10 percent 
disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1958 to March 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  


REMAND

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that additional development of 
evidence is required with respect to the claims for increased 
ratings.  In this regard, the Board notes that the veteran's 
disorder of the left femur with left hip arthritis and 
arthralgia of the left knee has been rated under Diagnostic 
Code 5255 which provides that a 10 percent rating is 
warranted if residuals of a femur fracture result in slight 
knee or hip disability.  A 20 percent rating is warranted if 
there is moderate disability.  A 30 percent rating is 
warranted if there is marked knee or hip disability.  
Previously, such as in a decision by the Board in September 
1970, the disorder was rated based on the impairment of the 
left hip.  More recently, such as in the rating decision on 
appeal, the RO rated the disorder based on the impairment of 
the veteran's left knee.  This raises an issue as to whether 
the veteran is entitled to separate compensable ratings for 
disability of the knee and disability of the hip.  The Board 
finds, however, that there is insufficient evidence of record 
to adjudicate this matter as the disability evaluation 
examination which was conducted by the VA in August 1998 
contains only minimal information regarding the impairment of 
the veteran's hip.  Accordingly, a new orthopedic examination 
is required.  

The Board also notes that the veteran has not been afforded a 
VA examination for the purpose of obtaining an assessment of 
the current severity the fracture of the nasal bone with 
sinusitis or the disfiguring scar of the left temporal 
region.

Finally, in a claim for TDIU, the Board may not reject the 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 
Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  The Board is of the opinion that the veteran should 
be reexamined by the VA, as specified in greater detail 
below, and to include pertinent opinion bearing on the 
veteran's claim for a TDIU (in accordance with Beaty v. 
Brown, 6 Vet. App. 532 (1994)), before an appellate decision 
is rendered.  Furthermore, the VA must determine if there are 
circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating 
based on unemployability by placing this particular veteran 
in a different position than other veterans with the same 
combined disability evaluation.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In light of the above, the Board 
finds it is appropriate to remand the veteran's claim for 
another VA examination, along with a social and industrial 
survey. 

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claims, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for service-
connected disabilities.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  The veteran should be afforded VA 
examinations to determine the current 
severity of the veteran's service 
connected disabilities, particularly his 
disorder of the left femur with left hip 
arthritis and arthralgia of the left 
knee, his fracture of the nasal bone with 
sinusitis, and his disfiguring scar of 
the left temporal region.  The claims 
folder should be made available to the 
examiners for review before the 
examination.  The orthopedic examination 
should include findings regarding the 
left hip, the left knee, and the left 
ankle, as well as x-rays of each joint.  
The examiner should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  As the degree of 
disfigurement is pertinent in assigning 
the rating for the scar of the left 
temporal region, a photograph of the scar 
should be taken as part of the scars 
examination.  The veteran's service-
connected disorders should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiners must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice-
connected disorders without regard to the 
age of the veteran.  The examiners must 
provide a complete rationale for all 
conclusions and opinions.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether any of the 
claims may be granted.  The RO should 
also determine whether the veteran is 
entitled to separate compensable ratings 
for disability of the knee and the 
disability of the hip.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In light of the close relationship between 
the veteran's various service-connected disabilities, the 
Board will defer adjudication of the remaining disabilities 
pending completion of the requested development.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


